Citation Nr: 0506138	
Decision Date: 03/04/05    Archive Date: 03/15/05

DOCKET NO.  02-08 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for bilateral shin splints.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The veteran had active military service from February 2000 to 
July 2000.

This case comes to the Board of Veterans' Appeals (Board) an 
August 2001 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia which 
denied service connection for bilateral shin splints, a low 
back disability and headaches.

In July 2003 the RO granted service connection for low back 
strain.  The veteran submitted a notice of disagreement with 
the assessed evaluation of that disability in June 2004 and 
the RO issued a statement of the case in December 2004.  The 
veteran has not submitted a substantive appeal with respect 
to this issue.

The Board also notes that the RO contacted the veteran via 
letter in June 2004 and indicated that because she had not 
mentioned the issue of service connection for headaches in 
her May 2002 substantive appeal, the issue was considered 
resolved and no longer on appeal.  The veteran was informed 
of her right to appeal the RO's decision.  The veteran did 
not thereafter appeal the RO's determination.  Accordingly, 
the Board has concluded that the issue of entitlement to 
service connection for headaches is not in appellate status.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  This liberalizing law is applicable to this appeal.  

Per the veteran's request, she was scheduled for a hearing 
before a Veterans Law Judge in April 2005.  In January 2005, 
the veteran requested that her file be returned to the RO for 
further development.  She indicated that her local physician 
had conducted tests and that additional tests were to be 
carried out.  She stated that she had further records 
pertaining to her claim.  In February 2005, the veteran 
requested that her hearing scheduled for April 2005 be 
postponed.

As the veteran has indicated that additional evidence 
pertaining to her claim exists, and has specifically 
requested that her claim be remanded to the RO, the Board 
concludes that such action should be taken.  Accordingly, the 
claim will be remanded so that the additional evidence 
identified by the veteran can be associated with the claims 
folder and considered by the RO.

In light of these circumstances, the Board has concluded that 
further development is required.

Accordingly, this case is REMANDED for the following actions:

1.  The RO should contact the veteran and 
obtain the names and addresses and dates 
of treatment of all medical care 
providers, VA or non-VA, which treated 
the veteran for shin splints or other 
lower extremity disorders since her 
discharge from service.  After the 
veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by 
the veteran, a notation to that effect 
should be inserted in the file.  The 
veteran and her representative are to be 
notified of unsuccessful efforts in this 
regard, in order that the veteran be 
provided the opportunity to obtain and 
submit those records for VA review. 

2.  The RO should then review the claims 
folder to ensure that all development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Such development 
should include a VA examination to 
determine the nature and etiology of the 
veteran's claimed shin splints if an 
examination is determined to be necessary 
based upon any newly obtained evidence.  
The veteran must be given adequate notice 
of the date and place of any requested 
examination.  A copy of all notifications 
must be associated with the claims 
folder.  The veteran is to be advised 
that failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on her claim.

3.  When the above development has been 
completed, the RO should readjudicate the 
issue on appeal based on a de novo review 
of all pertinent evidence.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO 
should issue a Supplemental Statement of 
the Case and afford the veteran and her 
representative the requisite opportunity 
to respond.  

4.  Thereafter, the case should be 
returned to the Board, to the attention 
of the Hearing Unit, in order that the 
appellant be rescheduled for a hearing at 
the Board in Washington, D.C.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




